Citation Nr: 0840385	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to July 1, 2005, for 
the award of additional Department of Veterans Affairs 
compensation benefits for a spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 determination of the 
Indianapolis, Indiana, Regional Office (RO) which granted 
additional Department of Veterans Affairs (VA) disability 
compensation benefits for a spouse and effectuated the award 
as of July 1, 2005.  In May 2006, the RO determined that the 
veteran had not been married at the time of the June 2005 
award of additional VA disability benefits for a spouse.  The 
veteran's VA disability compensation benefits were reduced so 
as to remove the additional benefits payable for a spouse 
effective as of July 1, 2005.  


FINDINGS OF FACT

1.  In June 2005, the veteran was awarded additional VA 
disability compensation for a spouse.  The award was 
effectuated as of July 1, 2005.  

2.  The veteran was not married at the time of the June 2005 
award of additional VA disability compensation for a spouse.  

3.  In May 2006, the RO reduced the veteran's VA disability 
compensation by the amount payable for a spouse and 
effectuated the reduction as of July 1, 2005.  

3.  The veteran did not submit a timely notice of 
disagreement with the May 2006 reduction action.  


CONCLUSION OF LAW

The issue of entitlement to an effective date prior to July 
1, 2005, for the award of additional VA disability 
compensation for a spouse is now moot.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2005 and June 2005, the veteran submitted 
Declarations of Status of Dependents (VA Form 21-686c) which 
identified L. F. L. as his current spouse.  In June 2005, the 
RO granted the veteran additional VA disability compensation 
benefits for a spouse and effectuated the award as of July 1, 
2005.  

Thereafter, the RO noted that there was contradictory 
evidence in the file regarding whether or not the veteran was 
currently married to L.F.L.  In fact, it was found that, on 
numerous occasions throughout the 1970's and 1980's, the 
veteran had reported to VA that he was separated from L.F.L.  
Furthermore, in the 1980's and 1990's, the veteran had 
reported on several occasions that he and L.F.L. were 
divorced.

An April 2006 Report of Contact (VA Form 119) conveys that 
the veteran had acknowledged that he was not married to L. F. 
L.  He reported that he might marry his girlfriend at some 
point in the future.  

In May 2006, the RO determined that the veteran had not been 
married at the time of its June 2005 award of additional VA 
disability compensation benefits for a spouse.  The RO 
reduced the veteran's VA disability compensation benefits so 
as to remove the additional benefits payable for a spouse 
effective as of July 1, 2005.  

The veteran did not submit a timely notice of disagreement 
(NOD) with the reduction action, and he has not since 
contested the RO's finding that he and L.F.L. are not 
married.

The Board observes that the veteran's June 2005 award of 
additional VA disability compensation for a spouse was 
granted upon erroneous information that the veteran was 
married.  The current appeal arose from a disagreement with 
the effective date assigned for that award.  The RO's May 
2006 reduction action effectively retracted that award.  

As there is no longer an award of additional disability 
compensation for a spouse for which the veteran can seek an 
earlier effective date, and the veteran has not contested the 
RO's determination in that regard, the Board finds that there 
remain no allegations of errors of fact or law for appellate 
consideration in the current appeal.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The veteran's appeal is dismissed.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


